Citation Nr: 1116208	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-31 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremity, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremity, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969 and from June 1971 to July 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran was scheduled for a hearing before the Board at the RO in August 2010.  A week before the scheduled hearing, the Veteran withdrew his request for a hearing in accordance with 38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for the claimed disabilities as they were incurred secondary to service-connected diabetes mellitus.  During a January 2009 VA examination, the Veteran reported that diabetes mellitus was initially diagnosed in 2001 at the Robert J. Dole (Wichita) VA Medical Center (VAMC) with hypertension diagnosed in 2000.  The Veteran also reported the onset of symptoms of peripheral neuropathy in 2003.  

The record currently contains treatment records from the Wichita VAMC dating from December 2007, but there is no indication that records prior to this date have been requested.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the Veteran's complete treatment records should be requested from the Wichita VAMC and associated with the record. 

Accordingly, the case is REMANDED for the following action:

Obtain the Veteran's complete records of treatment from the Wichita VAMC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

